Title: Abigail Adams to John Quincy Adams, 26 November 1794
From: Adams, Abigail
To: Adams, John Quincy


          
            my dear son,
            Quincy Novbr 26 1794
          
          This day compleats Ten weeks, since you sailed and I have had no opportunity before this, by Captain Scott, of writing to you, unless by way of Amsterdam, where I have little hope of finding you. The Arms of France have proved so powerfull, and their victorys have been so rapid, that I should not be surprized to learn, that they had renderd your commission Nul & void, by overturning the Republick, and Demolishing the Government of the Country to which you are accreditted; in that case, you will remain where you are, untill further orders.
          You will be pleased to hear, as you will no doubt, from various quarters, that the Insurgency is suppressd in Pennsylvania. the determind spirit of the people Soon formed too powerfull an Army for them to make any Head against. they Soon Saw and felt, that they must submit. Numbers of them have been taken, and confined for trial.
          Mr Findley in an interveiw with the President, told him, that the opposition of the people in the Rebellious Counties, was not a resistance to the Excise, or any other particular measure of Government, but an universal opposition to all Law, all Government, and all

Magistracy, and that rather than go through such an other Scene, as he had witnessed amongst them he should wish to quit the stage of Life. this from Findlay; looks as if he had been compeld to alter some of his sentiments by sad experience, and will I hope have a good effect upon a Man of real good Sense, and I hope Heart.
          Mr Smith of S C. is Re Elected, by a large Majority. Mr Ames Election was carried with a firmness and Resolution which abashed all Jacobinism. if the Electors would bear a Scrutiny upon the Side of his opponent, they certainly would upon his. if any credit was to be given to the Chronical, we Should believe that Ames’s party had adopted the sentiment of Hudibrass,

“To combat Evil, tis Lawfull to employ the devil”

But he remains in full pay of the other Party, and can transform assignatts into Crowns or even Guineys.
          The New Elections are generally Federal and our Government has taken deeper and firmer Root, for the storms and tempests which have assaild it.
          Generall Waynes victory over the Savages has had a happy effect upon our Tawnny Neighbours and the Aspect of our Country, is Peace and Plenty. the view is delightfull, and the more so when contrasted with the desolation and carnage which overspread a great proportion of the civilized world.
          I heard this week from your Father and your Brother and sister, all of whom were well. they will undoubtedly write to you, as vessels are going from thence
          we have flatterd ourselves that you had a prosperous voyage, as the Winds from shore were favourable for a long time. I hope you will not omit any opportunity of writing to her whose happiness is so intimately blended with your prosperity, and who at all times is your / ever affectionate Mother
          
            Abigail Adams
          
        